DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.

Response to Amendment
This office action is responsive to an amendment filed 8/5/2021. As directed by the amendment, claims 1-3, 5, 6, 8-9, 11, 13, 14, 16 and 17 were amended, claims 18-20 were cancelled and new claim 21 was added. Thus, claims 1-17 and 21 are presently pending in this application
Claims 1-17 are allowed and claim 21 is cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Lainie Parker on 8/12/2021. 

The application has been amended as follows:

In Claim 1, lines 14-15, the limitation “wherein an exposed surface of the first connector is substantially flush with an exterior surface of the first cover” has been changed to --wherein an exposed surface of each of the first connectors is substantially flush with an exposed exterior surface of the first cover--.

In Claim 1, lines 16-17, the limitation “an exposed surface of the second connector is substantially flush with an exterior of the second cover” has been changed to --an exposed surface of each of the second connectors is substantially flush with an exposed exterior surface of the second cover--.

In Claim 1, line 18, the limitation “the exterior surface of the first cover is free of protrusions; and” has been changed to --the exposed surface of the first cover is free of 

In Claim 1, lines 20-21, the limitation “the first and second connectors” has been changed to --the first connectors and the second connectors--. 

In claim 1, line 26, the limitation “hand.” has been changed to --hand, and wherein a space between the at least two rollers comprises a distance that is less than 1 inch.--.

In claim 2, lines 1-3, the limitation “wherein the axis of each one of the at least two rollers is parallel with the axis of each other one of the at least two rollers” has been changed to --wherein the axis of a first roller of the at least two rollers is parallel with the axis of a second roller of the at least two rollers--. 

In Claim 3, line 2, the limitation “at least one of the rollers” has been changed to --at least one roller--.

In Claim 3, line 5, the limitation “at least one of the rollers” has been changed to --the at least one roller--. 

In Claim 3, line 8, the limitation “at least one of the rollers” has been changed to --the at least one roller--. 



In Claim 3, line 15, the limitation “at least one of the rollers” has been changed to --the at least one roller--. 

In Claim 5, line 2, the limitation “the first connector” has been changed to --the first connectors--.

In Claim 5, line 6, the limitation “the second connector” has been changed to --the second connectors--. 

In Claim 6, lines 1-8, the limitation “further comprising at least one ring, the at least one ring being interposed between the first connector and the first cover, and/or the at least one ring or another of the at least one rings being interposed between the second connector and the second cover” has been changed to --further comprising at least first one ring and at least second one ring, wherein the at least first one ring is being positioned under the first cover, and/or the at least second one ring being positioned under the second cover--.

In Claim 8, lines 3-5, the limitation “bore containing the first and second connectors, the bore is not substantially wider than the first or second connector” has been changed to --bore containing one of the first connectors and one of the second connectors, the bore 

In Claim 9, lines 3-7, the limitation “bore containing the first and second connectors, at least one portion of the bore is substantially wider than the first or second connectors, and at least one portion of the bore is not substantially wider than the first or second connectors” has been changed to --bore containing one of the first connectors and one of the second connectors, wherein a first portion of the bore is wider than a second portion of the bore--. 

In Claim 11, line 2, the limitation “at least one of the rollers” has been changed to --at least one roller--.

In Claim 11, line 5, the limitation “at least one of the rollers” has been changed to --the at least one roller--. 

In Claim 11, line 8, the limitation “at least one of the rollers” has been changed to --the at least one roller--. 

In Claim 11, line 13, the limitation “at least one of the rollers” has been changed to --the at least one roller--.



In Claim 13, lines 2-3, the limitation “the first connector, and the first connector is” has been changed to --the first connectors, and the first connectors are--. 

In Claim 13, lines 6-7, the limitation “the second connector and the first connector is” has been changed to --the second connectors and the second connectors are--. 

In Claim 14, lines 1-8, the limitation “further comprising at least one ring, the at least one ring being interposed between the first connector and the first cover, and/or the at least one ring or another of the at least one rings being interposed between the second connector and the second cover” has been changed to --further comprising at least first one ring and at least second one ring, wherein the at least first one ring is being positioned under the first cover, and/or the at least second one ring being positioned under the second cover--.

In Claim 16, lines 3-5, the limitation “bore containing the first and second connectors, the bore is not substantially wider than the connectors” has been changed to --bore containing one of the first connectors and one of the second connectors, the bore is not substantially wider than the one of the first connectors or the one of the second connectors--.



Cancel claim 21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Sato (3,779,548), Belleville (2,578,916), Smith (5,580,335), Lucas (3,85,319) and Ottenheimer (4,417,727) do not specifically disclose the claimed apparatus as presented in the claims 1-17. 
Sato discloses a handheld roller (device show in figs. 1-4 not having meshing gears 18, see Col 3, lines 11-26) comprising at least two rollers (17, see figs. 3-4), each of the at least two rollers having an axis about which each roller spins (see the annotated-Sato fig. 3 in the final rejection), each of the at least two rollers having a first end and a second end, a first point of connection being (portion of 13 at 12a, see the annotated-Sato fig. 3 in the final rejection) at the first end of each roller; a second point of connection (portion of 13 and 14 at 12a, see the annotated-Sato fig. 3 in the final rejection) being at the second end of the at least two rollers, a first cover (12), the first cover being connected to the first points of connection at the first end of each of the at 
Belleville discloses a handheld roller (roller assembly in fig. 1, Col 1, line 1-Col 2, line 8, Belleville discloses that the massage apparatus includes two rods 2, which includes plurality of rollers 3, furthermore, the apparatus is held by handles 5, therefore, the device is a handheld roller device, furthermore, the device is portable and has handles, therefore, is hand held) comprising: at least two rollers, each of the at least two rollers having an axis about which each roller spins (one set of roller 3/2 is a roller, and as shown in fig. 1, there are two rollers, Col 1, lines 17-48), each of the at least two rollers having a first end and a second end (see the annotated-Belleville fig. 1 in the final rejection), a first portion of connection being at the first end of each roller (points of connection between 1 and 2/3 at first end, see the annotated-Belleville fig. 1 in the final 
However, both Belleville and Sato fail to disclose that the entirety of the device is configured to fit in a palm of a user’s hand, and space between the at least two rollers comprises a distance that is less than 1 inch, an exposed surface of each of the first 
Smith discloses a hand exerciser (20, fig. 1) comprises a first and second rollers (28 and 30, fig. 1), wherein the entirety of the hand exerciser fits in a user’s hand, but fails to discloses a first cover, a second cover, first connectors and second connectors as claimed. 
Lucas discloses a hand exerciser (fig. 1), wherein the entirety of the exerciser fits within the palm of a user’s hand, but fails to disclose if the hand exerciser are rollers, a first cover, a second cover, first connectors, and second connectors as claimed. 
Ottenheimer discloses a hand-held roller (1, fig. 1) comprising a first roller and a second roller (6 and 8, fig. 1), a first cover and a second cover (2 and 4, see fig. 1), and first connectors (16 and 14) and a second connectors (24 and 22, fig. 2), however, Ottenheimer discloses a device that is meant for the user to put his or her hand inside to grip the rollers 6 and 8 (see Col 3, lines 28-37), therefore, it would not have been obvious to modify the entirety of the roller to fit in the palm of a user and to have the space between the at least two rollers comprises a distance that is less than 1 inch.
Therefore, claims 1-17 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785